DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 07/06/2022. As directed by the amendment: Claims 1, 3-4, 6, 11-12, 15, and 19-20 have been amended, claims 2, 5, 7-10, 13, and 16 have been cancelled, and claims 25-27 have been added. Thus, claims 1, 3-4, 6, 11-12, 14-15, and 17-27 are presently pending in the application wherein claim 27 is withdrawn.

Response to Arguments
Applicant’s arguments and amendments with respect to the claims have been fully considered and are persuasive.  Therefore, the rejection of claims 1, 3-4, 6, 12, and 24-26 has been withdrawn.
Applicant argues (page 7) that Subramaniyan discloses a sensing element (16) embedded into the wall of balloon (14) (instead of a sensing element located on the outer surface of the bladder). Examiner agrees, therefore the rejection has been withdrawn.
Applicant argues (page 8) that none of the references teach/suggest the amended features of claim 1 “the first flexible dielectric elastomer sensor is positioned externally to the expandable bladder such that the first flexible dielectric elastomer sensor is in contact with an exterior surface of the expandable bladder”. Examiner agrees, therefore the rejection has been withdrawn.
Applicant argues (page 8) that the sensor strips (22) in Schecter are embedded/integrated into inflatable balloon (20). Examiner disagrees, the sensor strips (22) Schecter are located on the exterior of the balloon (20) (parag. [0031], lines 21-3) (discussed below).

Election/Restrictions
Newly submitted claim 27 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 27 recite “a second flexible sensor extending circumferentially about a center portion of the expandable bladder, wherein the first flexible sensor partially overlaps the second flexible sensor” which are distinct from the infusion assembly claimed in the other claims. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 27 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14-15, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Soika (US 5284481); in view of Schecter (US 2013/0274712) and Wang (US 2005/0267413).
Regarding Claim 11, Soika discloses an infusion assembly comprising: an elastomeric pump (infuser pump (10); Fig.1) having an upper support member (cup-shaped cap (36); Fig.2), a lower support member (cup-shaped cap (34)), and an expandable bladder (bladder assembly (20)) extending between the upper support member (36) and the lower support member (34) (Fig.2), the expandable bladder having an outer surface and defining a chamber (An elastic membrane or bladder assembly 20 forming an inflatable reservoir; column 2, lines 53-64); a majority of the outer surface of the expandable bladder is visible such that a user can visually discern a change in elongation of the bladder (change in elongation of the bladder assembly (20) is visible, since the collapsible housing (12) located around the bladder assembly (20) is transparent) (The collapsible housing 12 is preferably a non-stretch blow molded housing of from five to ten mils. in thickness and made of a material such as polyurethane, PVC film, and/or polyethylene and is transparent; column 3, lines 7-11), and the expandable bladder (20) expands radially to an inflated position having a generally spherical shape (The collapsible housing 12 has a substantially spherical configuration for confining and guiding the inflatable reservoir or bladder into a concentric position around the central support member, and enabling it to expand naturally in a spherical configuration as will be described; column 2, lines 54-59).
Soika does not appear to disclose a first flexible sensor in contact with the outer surface of the expandable bladder and coupled on the ends of the first and second support members wherein the sensor extends along an entire length of the bladder; and at least one indicator for indicating one or more outputs of the sensor, the at least one indicator comprises a first light emitting diode (LED) indicator and a second LED indicator, the first LED indicator is a different color from the second LED indicator.
Schecter teaches it was known in the art to have elastic strip sensors (22; Fig.1) that contact the outer surface of the balloon (20) (The end effector 14 is generally equipped with sensor strips 22 depicted in a spaced apart manner about the perimeter of the balloon-like shape; parag. [0031], lines 21-3) and extend from top to bottom (entire length) along the longitudinal circumference of balloon (20) (Fig.1). The strip sensors are fully capable of modifying Soika to have flexible strip sensors coupled to the cup-shaped cap (34) and cup-shaped cap (36) and extending along the entire length of the bladder assembly (20) between the caps, since the strips sensors (22) extend from top to bottom along the longitudinal circumference.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Soika to incorporate the teachings of Schecter to have a flexible sensor extending along the longitudinal circumference of the balloon in order to measure elongation of all the balloon.
Wang teaches it was known in the art to a flow indicator (40; Fig.2) for indicating the output of the sensing device (86; Fig.3) wherein the flow indicator (40) comprises a first indicator (54; Fig.2) (first indicator (54) comprises a red light emitting diode) and a second indicator (60) (the second indicator (60) comprises a green light emitting diode) (In the embodiment illustrated in FIG. 2, the first indicator 54 comprises a red light emitting diode while the second indicator 60 comprises a green light emitting diode; parag. [0044]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Soika to incorporate the teachings of Wang to provide a first and a second LED indicators to provide information based on the output of the bladder in order to alert the user of the status of the flow (parag. [0048]).
Regarding Claim 14, Soika as modified discloses the infusion assembly of claim 11, and Wang further discloses wherein the at least one indicator (40) comprises a display (parag. [0044]).
Regarding Claim 15, Soika as modified discloses all the limitations claim 11 above.
Soika does not appear to disclose the display is positioned at the upper support member. However, it appears that the device of modified Soika would operate equally well with the display of Wang located at the upper support member (cup-shaped cap (34)) (since the indicator (40) is not a fixed indicator). Further, applicant has not disclosed that the claimed location of the display solves any stated problem or is for any particular purpose, instead the location of the display “may” be positioned at the upper support member (page 3, lines 23-24).
It would have been obvious to have modified the display of modified Soika to have the display located on the upper support member since it appears to be an arbitrary design consideration and it would provide the added advantage to have the fixed display.
Regarding Claim 19, Soika as modified discloses the infusion assembly of claim 11, and Wang further discloses wherein one output is a flow rate of fluid from the expandable bladder (the flow indicator (40) detects the flow rate from the flow circuit (10) of the infusing device (12) (As a result, the flow indicator 40 is capable of detecting if a flow is present within the flow circuit 10. As such, the flow indicator 10 is capable of indicating the presence of flow even if there are very low flows within the flow circuit 10; parag. [0056], lines 6-10).
Regarding Claim 21, Soika as modified discloses all the limitations of claim 11, and Wang further discloses the first LED indicator (54) is separate from the second LED indicator (56) (the first (54) and second (56) indicators are separate; Fig.2).
Regarding Claim 22, Soika as modified discloses all the limitations of claim 11, and Wang further discloses the first LED indicator (54) is configured to indicate a no flow condition of the infusion assembly and the second LED indicator (56) is configured to indicate a fluid is flowing through the infusion assembly at a desired flow rate (the first indicator (54) indicates “NO FLOW” and the second indicator (56) indicates “FLOW” as seen in Fig.2).
Regarding Claim 23, Soika as modified discloses all the limitations of claim 22, and Wang further discloses the first LED indicator is a red LED and the second LED indicator is a green LED (In the embodiment illustrated in FIG. 2, the first indicator 54 comprises a red light emitting diode while the second indicator 60 comprises a green light emitting diode; parag. [0044], lines 1-2).

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soika (US 5284481); in view of Schecter (US 2013/0274712), Wang (Figs.1-3) (US 2005/0267413), and Wang (Figs.9-11).
Regarding Claim 17, Soika as modified discloses all the limitations of claim 14.
Soika does not appear to disclose the display is incorporated into a wireless user device.
Wang (Figs.9-11) teaches it was known in the art to have a flow meter (240) comprising an information display (264; Fig.10) that is coupled to an external device trough an IR transmitter (parag. [0074], lines 11-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Soika to incorporate the teachings of Wang (Figs.9-11) to have a display incorporated into a wireless user device in order to continuously sending the measured data to the user.
Regarding Claim 18, Soika as modified discloses all the limitations of claim 14.
Soika does not appear to disclose the display is incorporated into a wired user device that is selectively plugged into a control housing pump.
Wang (Figs.9-11) teaches it was known in the art to have a flow meter (240) comprising an information display (264; Fig.10) that is coupled to an external device trough an IR cable (232) (parag. [0074], lines 11-21) wherein the IR cable (232) is plugged to the infusion device (212) as seen in Fig.9.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Soika to incorporate the teachings of Wang (Figs.9-11) to have a display incorporated into a wired user device in order to continuously sending the measured data to the user.
Regarding Claim 20, Soika as modified discloses all the limitations of claim 11.
Soika does not appear to disclose the output is a volume of fluid dispensed from the expandable bladder.
Wang (Figs.9-11) teaches it was known in the art to have a flow meter (240) that display the amount of fluid expelled from the infusing device (212) (parag. [0075]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Soika to incorporate the teachings of Wang (Figs.9-11) to have an output of the volume of fluid dispensed from the bladder in order to continually inform the user with the remaining and delivered fluid from the bladder.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claim 12 would be allowable because the prior art of record fails to disclose either singly or in combination the claimed infusion assembly comprising a first flexible dielectric elastomer sensor that contact at least portion of the expandable bladder.
Closest prior art: Subramaniyan (US 2013/0123694), Schecter (US 2013/0274712).
Subramaniyan and Schecter fail to teach an infusion assembly comprising a flexible dielectric elastomer sensor that contact at least portion of the expandable bladder. Subramaniyan discloses an embedded flexible dielectric sensor, and Schecter discloses a flexible strip sensor located on an expandable member.
However, it would be improper hindsight to modify Subramaniyan and Schecter to modify the sensors as this would change the principle mode of operation of the devices in Subramaniyan and Schecter.
Therefore, the features in claim 12 are considered allowable.

The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record fails to disclose either singly or in combination the claimed elastomeric pump comprising a first flexible dielectric elastomer sensor positioned externally and in contact with an exterior surface of the expandable bladder.
Regarding Claim 1, Subramaniyan and Schecter fail to disclose a flexible dielectric elastomer sensor positioned externally and in contact with an exterior surface of the expandable bladder.
Claims 3-4, 6, and 24-26 are allowed due to their dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent Subramaniyanmissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783